 Case 3:18-cv-01322-KAD Document 308-14 Filed 09/29/20 Page 1 of 6




Plaintiff Exhibit N
         Case 3:18-cv-01322-KAD Document 308-14 Filed 09/29/20 Page 2 of 6

                                                     Confidential —Attorneys' Eyes Only




  Fraen:     Michael DeAngelo
Suta]~ct:    Re: Other matter
   13a4e:    August 6, 201 G at 5:50 PM
      T'o:   Thomas Philip

        OK

         On Sat, Aug 6, 2076 at 5:49 PM,Thomas Philip                                       wrote:
          Thanks Mike

             Let's leave as is for now



             Thomas W. Philip
             Headmaster
             Brunswick School
             100 Maher Avenue, Greenwich, CT
             06630
             Office:

             On Aug 6, 2016, ai 5:43 PM, Michael DeAngelo ¢                                        > wrote:

               Hi l'om,
                                                                                                                                        been
               Spoi<e with Christy, she was a bit evasive. Said she heard something was going on but didn't have any details. She
               assigned to the "cold case" unit and has been vdorking out of the State's Attorney's office in Rocky Hill and claims to have no
                                                                                                                                               try
               information on this although she did say that she "heard" there was a case involving a GA girl and BWK boy. if you want i can
                                                                                                                                    on.
               some contacts on Monday....bui I would think that by now Phil Russell should have a pretty sense of what's going

               She for obvious reasons will try to protect GA and i suspect she knows, just is not willing to share.

                Mike

                On Sat, Aug 6, 2016 at 1:79 PM,Thomas Philip                                      wrote:
                 Thanks Mike



                  Thomas W. Philip
                  Headmaster
                  Brunswick School
                  100 Maher Avenue, Greenwich, CT
                  06830
                  Office:

                  > On Aug 6, 2016, a! 1:15 PM, Michael DeAngelo                                              wrote

                  > Hi Tom,

                  > I have leTt a message for Ghristy to give me a call. I have not heard from her yet.

                  > Mike

                  7 --
                   J
                     Michael DeAngelo
                   > Director' of Safety &Security
                   > (3runswick School
                   > 1252 King St. Greenwich; CT. 06831
                   >                 voico /           tax
                   >                 cell




                 Michael DeAngelo
                 Director of Safety &Security
                 Brunswick School
                 i 9F0 tfinn c+ r,AP,,,~,~~~, (`.T   f1F.R~9




                                                                                                                                  WICK — 00333
Case 3:18-cv-01322-KAD Document 308-14 Filed 09/29/20 Page 3 of 6

                                  Confidential —Attorneys' Eyes Only




                 voice                  fax
                 cell




Michael DeAngelo
Director of Safety &Security
Brunswick School
1252 King St. Greenwich, CT. Q6831
               voice /            fax




                                                                       WICK — 00334
        Case 3:18-cv-01322-KAD Document 308-14 Filed 09/29/20 Page 4 of 6
                                                 CONFIDENTIAL




Message
From:          Michael DeAngel
on behalf of   Michael DeAngel
Sent:          10/6/20144;58:32 PM
70:            Thomas Philip
SubJect:       Update


Hi ~Tora,

Christy called me a few minutes ago... the parents ofthe girl, a GA student, have not told her yet and do a~ot
want the police to interview her until they have a chance to make her aware of this.
She asked if you could give her a call so that she can update you.
She was on her way out volleyball practice but said to give her a call on her cell.



Call me if you need anythi~i~

Mike


Michael lleAngelo
Director of Safety &Security
Bnmswick School
1252 King St. Greenwich, CT.06831
-    I-
 VOICC fRX
~CCII




                                                                                                         WICK0775
        Case 3:18-cv-01322-KAD Document 308-14 Filed 09/29/20 Page 5 of 6
                                                  CONFIDENTIAL




Message
From:          Thomas Phili
on behalf of   Thomas Philip
Sent:          10/7/2014 4:26:38 AM
To:            Christy Girard
Subject:       Re; Good evening


thanks Christy....the Dad called me last night to fill nee in

can you give me a callat-after the morning rush?

T



Thomas W.Philip
Headmaster
IIrunswick School
l 00 Maher Avenue ~ Greenwich, CT 06830
~I~(Fax)
                                 ~ www.b~wickschool.or~

On Mon, Oct G, 2014 ai 10:19 PM,Christy Girard                            wrote:
I know it is late but Ijust received a call from the ami y. T ey
assured me there was no sexual assault. As you know, there are many
issues wrapped in this. 1f you would like to discuss further pleas
call me. You both have my cell phone, I will be t~wake until @11;00 and
then a~~ailable after the morning rush.
("l~x•~ sry




                                                                                   WICK0776
Case 3:18-cv-01322-KAD Document 308-14 Filed 09/29/20 Page 6 of 6
